Ellerin, J.,
dissents in a Memorandum as follows: I would affirm for the reasons stated by Justice Schlesinger. To state a cause of action for unjust enrichment, plaintiff must allege that it conferred a benefit upon defendants for which it did not receive adequate compensation (Tarrytown House Condominiums v Hainje, 161 AD2d 310, 313). Plaintiff alleges that in furtherance of its efforts to purchase certain real property and then assign it to defendants, it performed a thorough due diligence investigation of the property, the results of which it provided to defendants, and negotiated a favorable purchase price of $9,300,000. When the contract between plaintiff and the seller fell through, defendants purchased the property directly from the seller for the same $9,300,000. Among other things, the absence of a due diligence provision in the contract between defendants and the seller raises an issue of fact as to whether plaintiffs due diligence investigation conferred a benefit upon defendants for which plaintiff should be compensated.
Whether or not the information gathered by plaintiff was confidential, and whether or not defendants, like any prospective buyer, could have obtained it directly from the seller, the fact is that defendants did obtain the information from plaintiff and defendant Karp Family Associates agreed thereafter to enter into the contract with the seller without a due diligence clause. There is no claim, contrary to the majority’s suggestion, that defendants’ use of plaintiffs information by itself unjustly enriched them or that their purchase of the property after plaintiff decided not to purchase was unjust or inequitable. The simple issue here is whether defendants were unjustly enriched if they benefitted from plaintiffs investigation, inter alia, without compensating plaintiff therefor (see, Galbreath Riverbank v Sheft & Sheft, 273 AD2d 35).